Title: To John Adams from Timothy Dwight, 7 August 1799
From: Dwight, Timothy
To: Adams, John



Sir,
New Haven, Aug. 7h, 1799.

At the request of Hon. David Daggett Esquire, a Member of the Council of this State, & the Author of the inclosed oration, I do myself the honour to forward it to you.
It is with the greatest pleasure, that I hear of the return of Mrs. Adams’s health, & of the establishment of yours. Both events I regard as highly interesting to our Country, &  know them to be the foundations of sincere & extensive enjoyment to its citizens.
Permit me to request you to present my most respectful compliments to Mrs. Adams, & to believe me, with the highest consideration, / your very obedient / & most humble servant,

Timothy Dwight.